Nicholson, C. J.,
delivered the opinion of the court.
The only question in this case is, whether a deed from Nancy Goodwin to Thos. Ward was delivered absolutely or only as an escrow. Complainant admits-that she executed it, but she says it was not to be-delivered except upon condition that defendant would make a full and fair settlement with her; and that he refused to complete such settlement. She sustains-her allegation and her evidence by one witness, Lewis,, who was present when the deed was signed, and by another who proves that defendant admitted that Lewis-had sworn the truth.
Defendant brings forward the deed, registered upon, the probate of two witnesses. He also proves that the settlement was complete and the deed freely delivered, by one • witness who was present, and by another, who proves the admission of complainant that she had sold the land and made a deed to defendant.
The possession of the deed by defendant, regularly executed, is prima facie evidence of delivery. The-*108proof of complainant is sufficient to rebut this presumption, but the proof of defendant fully neutralizes that of complainant, leaving the case to stand on the presumption arising from defendant’s possession. It •devolved on complainant to sustain • her allegation that ■the deed was only conditionally delivered. She has failed to do so. The Chancellor so held, and we ^affirm his decree with costs.